DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being obvious over Pemmaraju (US 20190273739 A1) in view of Denton (US 2007/0157313 A1).

Regarding claim 1, Pemmaraju discloses a computer-implemented method for device discovery and recovery in a secure network comprising:
registering a plurality of devices, wherein the devices form the secure network at a location; enabling communication between the plurality of device (Fig. 7, para. 57-58, para. 7-9, the blockchain network a secure network is set up as illustrated in Fig. 7, and the network devices are registered in order for the smart contracts to communicate/transact between the network devices [el. 710, el. 720,]);
collecting messages passed between the plurality of devices; and determining which one of the plurality of devices is a compromised device by using a consensus (para. 3, para. 50, blockchain contains consensus algorithm) network (para. 37-39, the received messages are authenticated by the blockchain technology, if the message cannot be authenticate then device which sent the message is considered to be compromised);
Pemmaraju does not explicitly disclose determining which one of the plurality of devices is a compromised device by using a consensus network that includes the plurality of devices of the secure network, wherein the consensus network allows the plurality of devices in the consensus network to sense a network or device problem and vote on an issue selected from the group consisting of: whether a problem exists, which device(s) may be impacted, and what the proper corrective action to take is;
Denton discloses determining which one of the plurality of devices is a compromised device by using a network that includes the plurality of devices of the secure network, wherein the network allows the plurality of devices in the network to sense a network or device problem and vote on an issue selected from the group consisting of: whether a problem exists, which device(s) may be impacted, and what the proper corrective action to take is (Fig. 2, abstract, para. 49-51, the server network to determine a device in the network is unknown then the device to be placed on quarantine outside of the network, in this case the quarantine [AltContent: connector]device is referred as the compromised device); the modification of claim Pemmaraju to include Denton would yield the result of claim limitation “determining which one of the plurality of devices is a compromised device by using a consensus network that includes the plurality of devices of the secure network, wherein the consensus network allows the plurality of devices in the consensus network to sense a network or device problem and vote on an issue selected from the group consisting of: whether a problem exists, which device(s) may be impacted, and what the proper corrective action to take is;”
It would be obvious for one of ordinary skill in the art before the invention to modify Pemmaraju to include Denton in order to allow a system to keep the security of the network from being compromised.

Regarding claim 2, Pemmaraju in view of Denton discloses wherein the messages are selected from a group consisting of a Service-oriented Architectures (SOA) protocol, a Representational State Transfer (REST) protocol, and a Message Oriented Protocol (Denton para. 41, para. 44, REST).

Regarding claim 3, Pemmaraju in view of Denton discloses training a machine learning system to
recognize a suspect device among the plurality of devices (Denton Fig. 2, el. 220-240 is a software algorithm flow chart to recognize the unknown device and place it on quarantine).

Regarding claim 4, Pemmaraju in view of Denton discloses wherein the plurality of devices are members of a shared ledger network (Pemmaraju, para. 7-9, the blockchain network is a ledger network which allows the smart contracts to be shared among the member of network).

Regarding claim 6, Pemmaraju in view of Denton discloses wherein diagnostic operations are performed by other devices of the consensus network on a suspected device to make a determination of the compromised Device (Denton Fig. 2, el. 220-240 is a software algorithm flow chart to recognize the unknown device and place it on quarantine, para. 49-51).

Regarding claim 7, Pemmaraju in view of Denton discloses providing a user interface to indicate which of the plurality of devices is compromised (Denton Fig. 2, el. 220-240 is a flow chart to indicate which device is the unknown device and place it on quarantine, para. 49-51).

Regarding claim 8, Pemmaraju in view of Denton discloses responding with an action responsive to the determining of which one of the plurality of devices is compromised (Denton Fig. 2, el. 220-240 is a flow chart to indicate which device is the unknown device and place it on quarantine and not have the access to the network, para. 49-51).

Regarding claim 10, Pemmaraju in view of Denton discloses wherein the action is removing the device from the secure Network (Denton Fig. 2, el. 220-240 is a flow chart to indicate which device is the unknown device and place it on quarantine and not have the access to the network, para. 49-51).

Regarding claim 12, the instant claim is met by rejection of claim 1.
Regarding claim 13, the instant claim is met by rejection of claim 3.
Regarding claim 14, the instant claim is met by rejection of claim 5.
Regarding claim 15, the instant claim is met by rejection of claim 6.
Regarding claim 16, the instant claim is met by rejection of claim 8.
Regarding claim 18, the instant claim is met by rejection of claim 10.
Regarding claim 19, the instant claim is met by rejection of claim 1.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pemmaraju in view of Denton in view of May et al. (US 2020/0412764 A1, hereinafter refers May).

Regarding claim 9, Pemmaraju in view of Denton discloses all limitation of claim 1, 
Pemmaraju in view of Denton does not explicitly disclose wherein the action is creating display data that informs a user of a device in the secure network that is the compromised device;
May teaches wherein the action is creating display data that informs a user of a device in the secure network that is the compromised device (Fig. 3D, para. 60, the displaying of compromised device);
It would be obvious for one of ordinary skill in the art before the invention to modify Pemmaraju in view of Denton to include May in order allow a user to visually see which particular computer devices are compromised.

Regarding claim 17, the instant claim is met by rejection of claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pemmaraju in view of Denton in view of Shurtleff et al. (US 2020/0162503 A1, hereinafter refers Shurtleff)

Regarding claim 11, Pemmaraju in view of Denton discloses all limitation of claim 1, 
Pemmaraju in view of Denton does not explicitly disclose wherein the action is reinstalling an application or operating system on the compromised device;
Shurtleff teaches wherein the action is reinstalling an application or operating system on the compromised device (para. 113, to reinstalling device’s firmware);
It would be obvious for one of ordinary skill in the art to modify Shurtleff to allow system to modify Pemmaraju in view of Denton to include Shurtleff in order to allow a system to bring back those compromised computer devices on time quickly.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pemmaraju in view of Denton in view of Meadow (US 2019/01229 A1).

Regarding claim 20, Pemmaraju in view of Denton discloses all limitation of claim 19,
Pemmaraju in view of Denton does not explicitly disclose continuously identify current location information of the user device and user route location information of a user route, by receiving, via at least one of the SOSIs, information from a VA selected from the group consisting the user device VA, the vehicle device VA, and the stop VA;
Meadow teaches continuously identify current location information of the user device and user route location information of a user route, by receiving, via at least one of the SOSIs, information from a VA selected from the group consisting the user device VA, the vehicle device VA, and the stop VA (para. 235, para. 330, para. 463);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Pemmaraju in view of Denton to include Meadow in order to allow the system to keep track of the location of users in order to prevent the identify theft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425